Citation Nr: 1541556	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-15 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD), to include as secondary to a spine disorder. 

2.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and acid reflux, to include as secondary to a psychiatric disorder. 

3.  Entitlement to service connection for a left hip disorder, to include as secondary to a spine disorder. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1956, and from July 1956 to July 1959.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in in Winston-Salem, North Carolina.

In an October 2014 decision, the Board, inter alia, denied the Veteran's service connection claims for a psychiatric disorder, a gastrointestinal disorder, and a left hip disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, the Court vacated the October 2014 Board decision which denied the service connection claims for a psychiatric disorder, a gastrointestinal disorder, and a left hip disorder; and remanded the case to the Board for further proceedings consistent with a Joint Motion for Partial Remand (JMPR). 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As pointed out by the JMPR, the Veteran seeks service connection for a psychiatric disorder and a left hip disorder, secondary to his spine disorders.  However, the claims for service connection for degenerative disc disease L5-S1 and degenerative disc disease and degenerative joint disease of the cervical spine are still pending readjudication by the AOJ.  In the Board October 2014 decision, in addition to denying the claims for a psychiatric disorder, a gastrointestinal disorder, and a left hip disorder; the Board remanded the issues of service connection for lumbar and cervical spine disorders to obtain a VA examination and readjudicate the claims.  Although the AOJ provided the Veteran an examination in April 2015, the claims have not yet been readjudicated.  It would be premature and prejudicial to consider the psychiatric and left hip disorder claims prior to the AOJ's readjudication of the spine claims.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board finds the issues of service connection for psychiatric and left hip disorders are inextricably intertwined with the issues of service connection for lumbar spine and cervical spine disorders.  The case must be remanded to the AOJ for adjudication of those claims prior to issuing a decision on the pending claims.

Likewise, with regard to the claim for service connection for a gastrointestinal disorder, the Veteran contends that it is secondary to a psychiatric disability; it is thus inextricably intertwined with the issues being remanded.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After readjudicating the claims of service connection for lumbar spine and cervical spine disorders, conduct any necessary development for the service connection claims for a psychiatric disorder, a gastrointestinal disorder, and a left hip disorder, to include consideration of whether examinations are warranted.  

2.  Readjudicate the claims of service connection for psychiatric disorder, to include as secondary to a spine disorder, service connection for a gastrointestinal disorder, to include as secondary to a psychiatric disorder, and a left hip disorder, to include as secondary to a spine disorder.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

